     Case 3:18-cv-03377-K Document 50 Filed 09/14/20               Page 1 of 2 PageID 214



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JEREMY REED                                      §
                                                 §
        Plaintiff,                               §
                                                 §
                                                 §
v.                                               §   Civil Action No. 3:18-cv-03377-K
                                                 §
QUICKEN LOANS INC.                               §
                                                 §
        Defendant.                               §
                                                 §

                                        JOINT REPORT

        Pursuant to this Court’s December 19, 2019 Order (Dkt. 43) Plaintiff Jeremey Reed and

Defendant Quicken Loans, LLC, formerly Quicken Loans Inc., (collectively “the Parties”)

submit this Joint Report on the status of Facebook, Inc. v. Duguid, No. 19-511 (“Duguid”), a

case which should resolve the expanding circuit split on the “automatic telephone dialing

system” (ATDS) element of Plaintiff’s Telephone Consumer Protection Act (TCPA) claim. As

detailed in Quicken Loans’ Notice filed on July 9, 2020 (Dkt. 49), the Supreme Court granted

Facebook, Inc.’s petition for certiorari as to the second question presented and will hear

arguments in the case next term. The second question addresses “[w]hether the definition of

ATDS in the TCPA encompasses any device that can “store” and “automatically dial” telephone

numbers, even if the device does not “us[e] a random or sequential number generator.” That

question is at the heart of Plaintiff’s ATDS claim here, and so the Court should extend the stay in

this matter until the Supreme Court issues an opinion resolving the ATDS question. Facebook,

Inc.’s brief on the merits was filed on September 4, 2020 and the United States filed a supporting

brief the same day. Respondent’s brief on the merits is currently due October 16, 2020.
   Case 3:18-cv-03377-K Document 50 Filed 09/14/20                Page 2 of 2 PageID 215



       The Parties have each agreed to the content and form of this Joint Report by their

signatures below.

Date: September 14, 2020                         Date: September 14, 2020



/s/ Lloyd E. Ward                                /s/ W. Kyle Tayman
Lloyd E. Ward, Esq.                              W. Kyle Tayman (Massachusetts Bar No. 672574)
WARD LEGAL GROUP PLLC                            Admitted pro hac vice
12801 North Central Expressway                   GOODWIN PROCTER LLP
North Central Plaza III, Ste. 460                1900 N St., N.W.
Dallas, Texas 75243                              Washington D.C. 20036
Telephone: (214) 736-1846                        Tel.: (202) 346-4000
Fax: (214) 736-1833                              Fax: (202) 346-4444
                                                 ktayman@goodwinlaw.com
COUNSEL FOR PLAINTIFF
                                                 C. Vernon Hartline, Jr. (State Bar No. 09159500)
                                                 HARTLINE BARGER LLP
                                                 8750 N. Central Expressway, Suite 1600
                                                 Dallas, Texas 75231
                                                 214-369-2100 (telephone)
                                                 214-369-2118 (facsimile)
                                                 hartline@flash.net


                                                COUNSEL FOR QUICKEN LOANS, LLC



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 14th day of September, 2020, a correct copy of the foregoing

was electronically filed and served on all parties of record via the Court’s CM/ECF system.



                                                     /s/ W. Kyle Tayman




                                            Page 2 of 2
